C. A. 2d Cir. [Certiorari granted, 505 U. S. 1203.] Motion of petitioners to substitute Frank Russo et al., Trustees of the Local 144 Nursing Home Pension Fund and New York City Nursing Home — Local 144 Welfare Fund, in place of Peter Ottley,, deceased, and John Kelley et al. granted. Motions of Western Conference of Teamsters Pension Trust Fund, National Coordinating Committee for Multiemployer Plans, and Central States, Southeast and Southwest Areas Health and Welfare Pension Funds et al. for leave to file briefs as amici curiae, granted.